Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

No amendments to the claims have been provided.
Response to Arguments
Applicant’s arguments filed on 11/3/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 

Applicant's independent claim 1 is directed to a method that includes: 
coupling to a plurality of media content providers and obtaining a respective media application for each of the media content providers, wherein each media application is configured to display media content from a respective media content provider for display 
on the television screen; providing video content for display on the television screen from a 
first media content provider via a first media application; 
 
obtaining a plurality of shortcuts corresponding to a home screen user interface, the plurality of shortcuts including (1) a plurality of media shortcuts each of which is associated with a respective media application and (2) a search shortcut, wherein the search shortcut is configured to enable a search for one or more additional shortcuts to one or more additional applications to add to the home screen user interface, each media application 
associated with the plurality of media shortcuts and each of the one or more additional applications associated with the one or more additional applications includes respective computer programs stored and executed on the computer system for displaying respective digital content on the television screen; 

displaying the home screen user interface including the plurality of shortcuts concurrently with the provided video content on the television screen, including concurrently displaying the plurality of media shortcuts and the search shortcut on the home screen user interface with the video content provided by the first content provider; and in response to a first user selection of the search shortcut, executing a shortcut widget to enable a shortcut search for the one 
or more additional shortcuts for display on the home screen user interface. 
establishing, at a first end-point device, a telecommunication channel with a second end-point device; subsequent to establishing the telecommunication channel, and prior to a termination of the telecommunication channel, detecting, using the first end-point device, a voice command that includes a keyword; 

(Emphasis added). 

In rejecting independent claim 1, the Examiner contends that Coburn discloses the claimed feature of "obtaining a plurality of shortcuts corresponding to a home screen user interface, the 

 (Coburn, FIG. 3.) 

Applicant respectfully maintains that Coburn does not disclose or suggest "obtaining a plurality of shortcuts corresponding to a home screen user interface, the plurality of shortcuts including (1) a plurality of media shortcuts each of which is associated with a respective media application," where "each media application associated with the plurality of media shortcuts ... includes respective computer programs stored and executed on the computer system for displaying respective digital content on the television screen." 

Rather, Coburn merely describes "channel identifiers 308A-D [are] associated with channels in the 190-199 range" "[a]s the viewer enters additional symbols from keypad 122" and "a quick reference feature 310A-E is associated with the relevant television channel and placed in area 128" so that "[t]he viewer is then able to quickly tune to the remembered channel." (Coburn, paragraphs [0046] and [0050].) Even if the channel identifiers or the quick reference features in a respective media application. (Emphasis added.) 
Examiner strongly disagrees.  Regarding “obtaining a plurality of shortcuts corresponding to a home screen user interface, the plurality of shortcuts including (1) a plurality of media shortcuts each of which is associated with a respective media application” Here Applicant’s augment is focused on “(1)a plurality of media shortcuts” and “a respective media application”. The rejection that was used was (Coburn Fig.3 196 and 197).  Fig.3 clearly shows that the shortcuts 196 and 197 which are identifiers to select a channel are the shortcuts for the media application they are associated with i.e. CNBC and FOX. 
 	Applicant’s specifications only mention “media application” only once in paragraph 36. Which states “the home screen 330 is displayed (or hidden) when it is determined (e.g., by the home screen module 240) based on state information 254 that it is appropriate to display (or hide) the home screen user interface 330 (e.g., the home screen is displayed when the TV Player or other media application is launched and hidden once a user has selected a shortcut 316).”.  Furthermore Applicant’s specification para 37 states “TV player application, a shortcut 316-2 to a TV channel (e.g., "NBC" or "ABC")”… and “TV player application to the "HBO" channel.” As such there is no difference between the art of Coburn and their current claims.  Fig.3 of Coburn uses the exact same method. Fig.3 not only show “CNBC and FOX” but also “HBO”.  Examiner notes that the prior art of Coburn Fig.3 teaches all of Applicant’s claim limitations as supported by Applicant’s Fig. 3. 
	Furthermore ‘applications’ are mentioned in the specifications as TV applications, web pages, email, games, TV channels and widgets. See para 4. And ‘media’ is music. Television programs, movies, social media data, web data, ect.  As stated above; “media” and “application” are mentioned together only once in para 36 and do not provide any definition that would differed from the rejection used.

Moreover, applicant respectfully submits that Coburn does not disclose or suggest the feature of "obtaining a plurality of shortcuts corresponding to a home screen user interface, the plurality of shortcuts including ... (2) a search shortcut," where "the search shortcut is configured to enable a search for one or more additional shortcuts to one or more additional applications to add to the home screen user interface." Instead, the Examiner refers to display window 124 of Coburn in which "channel numbers generated with keypad 122 are presented." (Coburn, paragraph [0028].) For example, Coburn states that, "[a]s the user enters an initial '1', for example, the content of identifier window 126 may be updated to show identifiers 308A-D that begin with 1 (e.g., '1', '10', '100' or the like)." (Coburn, paragraph [0046].) That is, Coburn makes no mention that display window 124 is a search shortcut that "search[es] for one or more additional shortcuts to one or more additional applications to add to the home screen user interface," as recited in applicant's independent claim 1. 
Examiner strongly disagrees.  Regarding “(2) a search shortcut, wherein the search shortcut is configured to enable a search for one or more additional shortcuts to one or more additional applications” The rejection that was used is (Coburn Fig.3 #124 and para 28 such as searching for programs in an EPG) Examiner notes that “one or more additional shortcut to one or more additional applications” only one short cuts are required i.e. ‘or’ not ‘and’. (Coburn Fig.3 #310A button is added to 128) each media application (Coburn Fig.3 #310A media application HBO1 [Applicant’s specifications para 4 state that applications can be TV channels])

Fig.3 #124 shows that the number 19 is entered by the user and a quick search for programs in the EPG of 19_ has found 194, 195, 196, and 197 to be added to the favorites shortcut list.    
Applicant points to para 46 of Coburn but stopes short of how Fig.3 clearly works.  The very next sentence of what Applicant has pointed to clearly states the search process of reveling 194-197 with the input of 19_.  It reads [Para 46] “After the viewer entered both numerals "1" and "9", for example, window 126 may be updated to show channel identifiers 308A-D associated with channels in the 190-199 range (e.g., channels 194-197, as shown in the example of FIG. 3).” 

Although the Examiner correctly acknowledges that Coburn does not disclose or suggest that "respective computer programs [are] stored and executed on the computer system for displaying respective digital content on the television screen," the Examiner contends that FIG. 5 of Tran discloses this feature. (Office Action, pages 6 and 7.) Applicant respectfully disagrees. Tran, on the other hand, presents the user with "a list of available micro-apps to interact with along with the current media content." (Tran, paragraph [0050].) "Users can then execute a certain micro-app to receive augmented information about the current media content." (Id.) For example, "interaction device 102a runs a mapping application that may, for not a computer program that is "stored and executed on [a] computer system for displaying respective digital content on the television screen," as recited in applicant's independent claim 1. 
Examiner strongly disagrees. Regarding “includes respective computer program stored and executed on the computer system for displaying respective digital content on the television screen.” Examiner used the art of Tran (Fig. 5) To reject this limitation.  Tran Fig.5 clearly shows TV+ Applications related media content such as YouTube, Hulu, Netflix, Veoh, Blip.tv and Napster.  All of which are computer programs that must be downloaded and stored and executed on a computer to display the respective digital contents on the television screen.  Although “computer program” is mentioned only twice in Applicant’s specifications paragraphs 45-46; there in no definition of what a “computer program” and as such Examiner must rely on the universal understating of what a “computer program” is.   
Additionally “software application” is not mentioned in Applicant’s Specifications. But has been argued in the past.  “Appellant argued the “respective computer program stored and executed on the computer system for displaying respective digital content on the television screen” was not taught by Coburn.  Conferees agreed that “respective computer program” can be reasonably interpreted to be “software applications”; therefore a second non-final office action was presented.” Although Coburn clearly shows Fig.3 with CNBC, FOX, and HBO, these could be TV channels; but Applicant’s para 36 clearly states that TV applications of different types such as TV player application is launched for a user to select the shortcuts such as NBC, HBO or YouTube.   Basically, this limitation states that the TV is a smart TV.  Examiner notes that all the arts used are of smart TVs.



Examiners notes: Terminal Disclaimers to obviate Nonstatutory Double Patenting rejections over prior patents have been approved.  Double Patenting rejections have been removed.  Examiner has kept the table below as a quick reference when searching Double Patenting rejections and interference.
Instant Application
TD Approved on 11/12/2019
8,839,292
Instant Application
TD Approved on 11/12/2019
13/556,065
Patent 9,338,510 
Instant Application
TD Approved on 11/12/2019
15/140,410
Patent 10,194,195 
Instant Application
TD Approved on 11/12/2019
Patent 9,538,231
Instant Application
TD Approved on 11/12/2019
20130027612
13/556,065
9,338,510




Instant Application
TD Approved on 11/12/2019
14/488,200
20150007226
9538231



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coburn US 20100079681 in view of Tran US 20120054178 and in further view of Yui US 20030231259.


Regarding claim 1, Coburn teaches a method, comprising: at a computer system coupled with a television screen, the computer system comprising one or more processors and memory: coupling to a plurality of media content providers and obtaining a respective media application for each of the media content providers, wherein each media application is configured to display media content from a respective media content provider for display on the television screen; (Coburn Fig.3 HOB, CNBC, FOX) providing video content for display on the television screen from a first media content provider via a first media application; (Coburn para 2, receive television programming [video content] presented to the viewer on the television or other display Also para 27) obtaining a plurality of shortcuts (Coburn Fig.3 quick reference area 128) corresponding to a home screen user interface (Coburn Fig.3 quick reference area 110), the plurality of shortcuts including (1) a plurality of media shortcuts each of which is associated with a respective media application (Coburn Fig.3 196 and 197) and (2) a search shortcut, wherein the search shortcut is configured to enable a search for one or more additional shortcuts to one or more additional applications, (Coburn Fig.3 #124 and para 28 such as searching for programs in an EPG) Examiner notes that “one or more additional shortcut to one or more additional applications” only one shortcuts are required i.e. ‘or’ not ‘and’. to add to the home screen user interface, (Coburn Fig.3 #310A button is added to 128) each media application (Coburn Fig.3 #310A media application HBO1 [Applicant’s specifications para 4 state that applications can be TV channels]) associated with the plurality of media shortcuts (Fig.3 #310A and 310B are associated as being on #128) and each of the one or more additional applications associated with the one or more additional applications (Fig. 3 additional applications KSAZ and ESPE) 

displaying the home screen user interface including the plurality of shortcuts concurrently with the provided video content (Coburn Fig.3 Button 310A is short cut and HBO-1 is the concurrent provided content [based on applicants specification 18 user-readable text i.e. message sent via short message services]) on the television screen (Coburn Fig.3 #110), including concurrently displaying the plurality of media shortcuts (Coburn Fig. 3 #310A) and the search shortcut (Coburn Fig.3 #316) on the home screen user interface (Coburn Fig. 3# 124) with the video content provided by the first content provider (Coburn Fig.3 #316 HBO-1); and in response to a first user selection of the search shortcut (Coburn Fig.3 #306), executing a shortcut widget to enable a shortcut search for the one or more additional shortcuts for display on the home screen user interface (Coburn Fig. 3 #126. Also user inputs 19[] and 126 auto fills 194-197 , search shortcuts and para 51, the viewer may be able to create multiple favorites lists in some embodiments by selecting feature 322 with different sets of objects 310A-E in area 128.) Also (para 38, adjusts the imagery 110 in response to inputs received from the viewer. Para 58). Based on Applicant’s specifications paragraph 29, widgets 230, such as a search and text editing widgets.

Coburn teaches all of the limitations of claim 1 but does not teach includes respective computer program stored and executed on the computer system for displaying respective digital content on the television screen. However examiner maintains that it was well known in the art at the time the invention was filed as taught by Tran.  Regarding includes respective computer program stored and executed on the computer system for displaying respective Tran teaches (Fig. 5). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Coburn in view of Tran such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving GUI.

Coburn and Tran teach all of the limitations of claim 1 but do not explicitly teach displaying the home screen user interface including the plurality of shortcuts concurrently with the provided video content on the television screen, including concurrently displaying the one or more media shortcuts and the search shortcut on the home screen user interface with the video content provided by the first content provider.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Yui.  Regarding displaying the home screen user interface including the plurality of shortcuts concurrently with the provided video content on the television screen, including concurrently displaying the one or more media shortcuts and the search shortcut on the home screen user interface with the video content provided by the first content provider, Yui teaches (Fig. 4a).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Coburn and Tran in view of Yui such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Multi-screen synthesis Yui para 2. 

	
Regarding claim 2. Coburn, Tran, and Yui teach all of the limitations of claim 1 and further teaches, further comprising: displaying a folder of media shortcuts on the home screen user (Coburn Fig.3 #128 folders 310A-E) receiving a second user selection of a subset of the one or more media shortcuts from the folder of media shortcuts; and (Coburn Fig.3 users second selection if 9 from #124) in response to the second user selection of the subset of the plurality of media shortcuts, assigning the subset of the plurality of media shortcuts for display on the home screen user interface. (Coburn Fig.3 users second selection of #124 inputs 19 assigns subset 308A-D media shortcuts for display on 110 UI)

Regarding claim 3. Coburn, Tran, and Yui teach all of the limitations of claim 1 and further teaches, further comprising: in response to the enabled shortcut search, identifying a subset of the one or more additional shortcuts for display on the home screen user interface. (Coburn Fig3. #124 user inputs 19[] and 126 auto fills 194-197, search shortcuts and para 51, the viewer may be able to create multiple favorites lists in some embodiments by selecting feature 322 with different sets of objects 310A-E in area 128.).

Regarding claim 4. Coburn, Tran, and Yui teach all of the limitations of claim 3 and further teaches, further comprising: receiving a second user selection of a first additional shortcut from the identified subset of the one or more additional shortcuts; and (Coburn Fig.3 #124 1 is first and 9 is second from identified subset of shortcuts recommended 194, 195, 196…Also para 56, symbol input is recognized from a selected cursor image corresponding to one or more key images in keypad 122; symbols may be used to update other portions of imagery 110.) displaying the first additional shortcut on the home screen user interface (Coburn Fig3. #124 user inputs 1 as first input and 9 as second input and 126 auto fills 194-197, search shortcuts and para 51, the viewer may be able to create multiple favorites lists in some embodiments by selecting feature 322 with different sets of objects 310A-E in area 128.).

Regarding claim 5. Coburn, Tran, and Yui teach all of the limitations of claim 1 and further teaches, wherein the plurality of media shortcuts includes a TV shortcut corresponding to a TV application, further comprising: identifying a frequency of use for the TV application; (Coburn para 41, feature 310A-E for rapid retrieval of favorite or frequently-used identifiers. ) automatically selecting the TV shortcut corresponding to the TV application based on the frequency of use(Coburn para 51, This favorites list may be created automatically or default); and displaying the TV shortcut on the home screen user interface (Coburn Fig.3 # 310A-310E).

Regarding claim 6. Coburn, Tran, and Yui teach all of the limitations of claim 1 and further teaches, further comprising: in response to a second selection of one of the plurality of media shortcuts displayed on the television screen, providing for display on the television screen content of a second media application corresponding to the selected one of the plurality of media shortcuts. (Coburn Fig.3 #124 1 is first selection and 9 is second selection 308A-308D is displayed. Also Coburn para 28; these indicators [310A as first 310E as second, third and so on] can be selected (e.g., with cursor 114) to directly tune the indicated channel)

Regarding claim 7. Coburn, Tran, and Yui teach all of the limitations of claim 6 and further teaches, wherein the selected one of the plurality of media shortcuts is a TV channel shortcut, and in response to selection of the TV channel shortcut, a set of actions are executed in (Coburn para 28, These indicators can be selected (e.g., with cursor 114) to directly tune the indicated [para 2 television] channel)

Regarding claim 8. Coburn, Tran, and Yui teach all of the limitations of claim 1 and further teaches, further comprising: displaying the video content on the television screen (Coburn Fig.3 #110 and para 2 television); and displaying the home screen user interface at a predefined position on the television screen. (Coburn Fig.3 #110 and para 2 television)

Regarding claim 9. Coburn, Tran, and Yui teach all of the limitations of claim 8 and further teaches, wherein the predefined position on the television screen is a horizontal region that coincides with a portion of the displayed video content, and (Coburn Fig.3 308A-308D are predefined horizontal region portions) the home screen user interface is displayed as a horizontal overlay on the displayed video content. (Coburn Fig.3 308A-D is overlay on 126 content) also Rodriguez Fig.5 lower banner is overplayed on top of the baseball game. 

Regarding claim 10. Coburn, Tran, and Yui teach all of the limitations of claim 1 and further teaches, further comprising: displaying the home screen user interface in response to selection by a user of a home screen button on a physical interface device employed by the user to control the television screen. (Coburn Fig.1 110 is displayed based on user input form 112)

Claim 11 is the system claim of the method of claim 1 and is rejected using the same rejections as made to claim 1.

Regarding claim 12. Coburn, Tran, and Yui teach all of the limitations of claim 11 and further teaches, wherein the plurality of media content providers includes two or more providers with different system types selected from: radio broadcasting systems, television broadcasting systems, direct satellite broadcasting systems, Internet servers and digital video recorders. (Coburn Fig. 2 Sat1 and Cable TV)

Regarding claim 13. Coburn, Tran, and Yui teach all of the limitations of claim 11 and further teaches, wherein the home screen user interface comprises a horizontal arrangement of the plurality of shortcuts presented in a single row. (Coburn Fig.3 308A-D, Para 28, implementations may provide widely varying layouts) Aesthetic design Changes MPEP 2144.04
	
Regarding claim 14. Coburn and Yui teach all of the limitations of claim 11 and but do not teach obtaining the plurality of shortcuts further comprises obtaining a subset of the plurality of shortcuts from a plurality of folders of different types, the plurality of folders including at least a bookmarks folder having bookmarks to plurality of web pages and an applications folder having shortcuts to a plurality of software applications. However examiner maintains that it was well known in the art at the time the invention was filed as taught by Tran.  Regarding obtaining the plurality of shortcuts further comprises obtaining a subset of the plurality of Tran teaches obtaining the plurality of shortcuts further comprises obtaining a subset of the plurality of shortcuts from a plurality of folders of different types, (Tran Fig. 5) the plurality of folders including at least a bookmarks folder having bookmarks to plurality of web pages (Tran Fig. 5) and an applications folder having shortcuts to a plurality of software applications. (Tran Fig. 5). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Coburn, Tran, and Yui in view of Tran such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving GUI. 



Claim 16 is the CRM claim of the method of claim 1 and is rejected using the same rejections as made to claim 1.

Regarding claim 19. Coburn, Tran, and Yui teach all of the limitations of claim 16 and further teaches, further comprising: storing the association between the plurality of media shortcuts and associated media applications. (Coburn para 58, selection of the remember feature 312 can result in a tile or other indicator 310 being placed in area 128 to allow the feature to be accessed at a later time [storing] via a "quick click" on the indicator 310 as appropriate. EPG are channel, titles, and times are associations between media shortcuts [310] and associated media applications [GUI] 110)

Regarding claim 20. Coburn, Tran, and Yui teach all of the limitations of claim 16 and further teaches, wherein the home screen user interface comprises a vertical arrangement of the plurality of shortcuts presented in a single column. (Coburn Para 28, implementations may provide widely varying layouts. Examiner gives no patentable weight to Aesthetic design Changes of the arrangement of the GUI MPEP 2144.04) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coburn, Tran, and Yui as applied to claim above, and further in view of Rodriguez US 20100222102.

Regarding claim 15, Coburn, Tran, and Yui teach all of the limitations of claim 11 but does not explicitly teach displaying and hiding the home screen user interface under control of a TV control program based on context of the TV control program.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Rodriguez.  Regarding displaying and hiding the home screen user interface under control of a TV control , Rodriguez teaches (Fig.5 and para 42. Flicker is hidden until invoked).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Coburn, Tran, and Yui in view of Rodriguez such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving aggregated GUI EPGs. 

Regarding claim 17 Coburn, Mass, and Yui teach all of the limitations of claim 16 but does not explicitly teach wherein the one or more media shortcuts is associated with a subset of the plurality of content providers that provide media content associated with a plurality of different application types, and the plurality of different application types includes two or more of: applications, TV channels, websites, games and widgets.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Rodriguez.  Regarding wherein the one or more media shortcuts is associated with a subset of the plurality of content providers that provide media content associated with a plurality of different application types, and the plurality of different application types includes two or more of: applications, TV channels, websites, games and widgets, Rodriguez teaches (Rodriguez Para 4, Widget, tv channels, Applications that enables TV interactions).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Coburn, Tran, and Yui in view of Rodriguez such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving aggregated GUI EPGs. 

Regarding claim 18, Cobern, Tran, and Yui teach all of the limitations of claim 16 but does not explicitly teach wherein the home screen user interface is displayed on a second screen device associated with the television screen.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Rodriguez.  Regarding wherein the home screen user interface is displayed on a second screen device associated with the television screen, Rodriguez teaches (Rodriguez Fig.2 #4 available on a cell phone).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Coburn, Tran, and Yui in view of Rodriguez such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving aggregated GUI EPGs. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20040135819; 20110247031; 20070061724; 20060250358; 20040078807; 8937687 fig. 2#5; 20070266411; 9398245; 9282290; 9118958; 20050028198; 20070277201; 20060184966; 20060250356. 2009100361; 20070107019.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F; 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIHAR KARWAN/
Examiner, Art Unit 2422
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664